Citation Nr: 1722848	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  03-25 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gynecological disorder other than service-connected Pelvic Inflammatory Disease (PID) and the removal of the left fallopian tube, to include residuals of hysterectomy, as secondary to PID and the removal of the left fallopian tube. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Wainaina,  Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1998 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision promulgated in June 2001 by the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's service-connected PID and the removal of the left fallopian tube caused her gynecological disorder, to include the residuals of a hysterectomy. 


CONCLUSION OF LAW

The criteria for service connection for a gynecological disorder, to include the residuals of a hysterectomy, as secondary to service- connected PID and the removal of the left fallopian tube, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service Connection 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).
Analysis

The Veteran is seeking service connection for a gynecological disorder, to include the residuals of a hysterectomy, as secondary to service-connected PID and the removal of the Veteran's left fallopian tube.  

The Veteran had a left fallopian tube cystectomy and total abdominal hysterectomy in June 2007.  She continues to have residuals from the hysterectomy.  Therefore, this meets the first prong of a secondary service connection claim. 

VA service connected the Veteran's PID and the removal of her left fallopian tube, effective April 20, 1999.  Therefore, this meets the second prong of a secondary service connection claim. 

As to the third prong of a secondary service connection claim - medical nexus - the record contains three VA opinions.  First, in April 2016, a VA examiner opined that "the symptomatology that resulted in the June 2007 hysterectomy is as least as likely as not - 50 percent or greater likelihood - ... a residual of [the Veteran's in-service] ectopic pregnancy... or PID."  The rationale supporting this conclusion is limited to one sentence, which itself is unclear.

Second, in October 2016, a VA physician opined that the Veteran's "fibroid uterus with a hysterectomy" was "at least as likely as not (50 percent or greater probability) related to the [PID] but not to the in service ectopic pregnancy."  The physician described how PID could, under certain circumstances, result in hysterectomies.  

Third, in November 2016, a VA examiner opined - in contrast to the previous two opinions - that neither the Veteran's ectopic pregnancy nor PID caused the hysterectomy.  Specifically, she cited medical literature supporting the proposition that hysterectomies resulting from uterine fibroid tumors - as here - "affect the shape and size of [the] uterus and uterine cavity but not [the] fallopian tubes.  By implication, she found that the ectopic pregnancy and PID only affected the fallopian tubes.  

Based on the foregoing, the etiology of the Veteran's hysterectomy is unclear.  Two of the three physicians opined that PID caused it, while only one of the three opined that the Veteran's ectopic pregnancy (which ultimately caused the removal of her left fallopian tube) caused it.  The Board could order further medical inquiry to develop the claim, but the Board finds it would not materially assist it determining the appeal.  Because both the PID and the removal of the left fallopian tube are service-connected, the Board does not need to parse the degree to which each contributed to the hysterectomy.  Resolving doubt in favor of the Veteran, the Board finds that the third prong of the secondary service connection claim is met.

All three prongs of a secondary service connection claim are met, so the Board will grant the appeal.


ORDER

Entitlement to service connection for a gynecological disorder other than service-connected PID and the removal of the left fallopian tube, to include residuals of hysterectomy, as secondary to PID, is granted. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


